COLORADO COURT OF APPEALS                                        2016COA180


Court of Appeals No. 14CA2127
City and County of Denver District Court No. 12CR2735
Honorable J. Eric Elliff, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Rollin Michael Oliver,

Defendant-Appellant.


                                ORDER AFFIRMED

                                    Division III
                         Opinion by CHIEF JUDGE LOEB
                         Davidson* and Plank*, JJ., concur

                          Announced December 15, 2016


Cynthia H. Coffman, Attorney General, Jacob R. Lofgren, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Douglas K. Wilson, Colorado State Public Defender, Rachel K. Mercer, Deputy
State Public Defender, Denver, Colorado, for Defendant-Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2016.
¶1    Defendant, Rollin Michael Oliver, appeals the district court’s

 order reaffirming its award of restitution and denying his Crim. P.

 35(a) motion to correct that award as an allegedly illegal sentence.

 Specifically, Oliver appeals the portion of his sentence ordering him

 to pay $365,565.07 in restitution to the Risk Management

 Department of the City and County of Denver (the Department).

 Oliver contends his sentence was not authorized by law because the

 Department was not a victim for restitution purposes and because,

 even if the Department was a victim, the bulk of the restitution

 amount awarded included “loss of future earnings,” a type of loss

 explicitly excluded from the statutory definition of restitution. We

 disagree and affirm.

              I.    Background and Procedural History

¶2    In June 2012, Oliver and a friend were confronted by a group

 of men at a City Park “Jazz in the Park” event. One of the men in

 the group punched Oliver’s friend. During the altercation, Oliver

 pulled a gun and fired it in the direction of the group. One of the

 shots struck a Denver Police officer who was in the vicinity. The

 officer sustained a bullet wound to the head, and she was

 pronounced dead at the hospital.


                                    1
¶3    Police arrested Oliver several hours later, and he was charged

 with first degree extreme indifference murder. Oliver later pleaded

 guilty to second degree murder in exchange for dismissal of the first

 degree murder count and a sentencing range of sixteen to twenty-

 six years. The district court sentenced Oliver to twenty-six years in

 the custody of the Department of Corrections.

¶4    The prosecution timely filed a demand for restitution naming

 the Department as a victim and attached documentation from the

 Department showing its claimed losses. The prosecution alleged

 that the Department paid $12,469.42 in medical costs for the officer

 and $33,219.75 in “survivor benefits” to the officer’s dependent

 minor daughter. It further alleged that the Department owed a

 balance of $319,875.90 to the officer’s minor daughter in “survivor

 benefits” that were required to be paid to her in the future. In sum,

 the prosecution stated that the Department would pay a total of

 $365,565.07 as a result of Oliver’s murder of the officer, and it

 requested an award of restitution in that amount. The district

 court agreed and ordered Oliver to pay restitution to the

 Department in the amount of $365,565.07 as part of his sentence.




                                   2
¶5    Several months later, Oliver filed a written objection to the

 restitution order. Oliver’s objection asserted that the Department

 was not a “victim” for restitution purposes and, therefore, the

 restitution imposed by the district court was not legal. The district

 court ordered the prosecution to respond to the objection and

 specifically address whether Oliver’s objection was timely. The

 prosecution did not respond, and the district court set the matter

 for a hearing.

                       A.    Restitution Hearing

¶6    At the outset of the September 2014 hearing, the court

 determined that Oliver’s objection was timely because his argument

 challenged the legality of his restitution sentence, which could be

 challenged at any time under Crim. P. 35(a). The court then

 allowed testimony and arguments to proceed.

¶7    Oliver called Kelly Hopper as his sole witness. Hopper was an

 employee of the Department in the Workers’ Compensation Unit,

 and specifically, within the subrogation division. She testified that

 her job was to determine if the Department could recoup any of the

 funds it expended on benefit payouts through subrogation of a third

 party. She testified that seeking restitution in a criminal action


                                   3
 against a defendant who committed a crime causing the

 Department’s financial loss is one way the Department attempts to

 recoup such losses.

¶8    Hopper explained that the City and County of Denver self-

 insures its workers’ compensation benefits for all employees of the

 City and County of Denver, including the Denver Police Department

 (DPD). According to her testimony, the Department, an agency of

 the City and County of Denver, manages workers’ compensation

 claims and benefits for all employees of the City and County of

 Denver instead of a private workers’ compensation insurance

 company. Hopper repeatedly testified that the Department acted as

 the workers’ compensation insurance company for the DPD and the

 City and County of Denver as a whole.

¶9    Hopper further testified that death benefit payouts under the

 Workers’ Compensation Act of Colorado (the Act), §§ 8-40-101 to

 8-47-209, C.R.S. 2016, are fixed by a statutory formula using the

 deceased worker’s average weekly wage. Specific to this case, she

 stated that the Department had made and would continue to make

 required payments to the deceased officer’s minor daughter using




                                  4
  this formula, regardless of any subrogation or restitution

  determination.

¶ 10   At the conclusion of Hopper’s testimony, Oliver’s counsel

  argued that the Department was not a victim under the applicable

  restitution statute because, under Colorado law, a government

  agency such as the Department could not be a victim for restitution

  purposes unless certain conditions were met, and those conditions

  were not present in this case. Counsel did not argue that it was

  improper to include the death benefits in the restitution amount

  because the officer’s average weekly wage was used to calculate the

  death benefits owed to the minor daughter. As pertinent here, the

  prosecution argued that the Department was a victim for purposes

  of restitution because it was an insurer that suffered a pecuniary

  loss as a result of Oliver’s murder of the officer. Oliver responded

  by arguing that the Department could not be considered an insurer

  because there was no evidence of a contract between the deceased

  officer and the Department.

             B.    The District Court’s Findings and Ruling

¶ 11   The court found that section 18-1.3-602(3)(d) and (4)(a)(VI),

  C.R.S. 2013, explicitly contemplated government agencies


                                    5
  expending funds for providing medical benefits, health benefits, or

  nonmedical support services directly related to the condition of the

  victim and specifically included such agencies in the definitions of

  restitution and victim. The court specifically cited and relied on

  language from the 2013 amendments to section 18-1.3-602 and

  concluded the Department was a victim and, therefore, entitled to

  the restitution requested. The district court, citing section 18-1.3-

  602(3)(d), (4)(a)(VI), C.R.S. 2013, also specifically found that the

  Department was an insurer: “[U]nder the statute, the statute

  specifically contemplates an insurer, including a public insurer like

  the [Department]. . . . And so I think under the statute, the

  [Department] is entitled to restitution.” The court did not expressly

  discuss or rely on section 18-1.3-602(4)(a)(III), C.R.S. 2013, in its

  ruling.

¶ 12   Thus, the court reaffirmed its previous restitution award of

  $365,565.07 and denied Oliver’s Crim. P. 35(a) objection to that

  award. This appeal followed.

                  II.   The Department Was a “Victim”

¶ 13   We first address and reject Oliver’s contention that the

  Department was not a “victim” for purposes of restitution.


                                     6
¶ 14   In support of this contention, Oliver argues that the district

  court imposed an illegal sentence by making a restitution award to

  the Department for three reasons: (1) because the court considered

  and relied on statutory language not in effect at the time Oliver

  committed his crime in determining that the Department was a

  “victim”; (2) because, under the statute in effect at the time of

  Oliver’s crime, the Department was not a direct “victim” of Oliver’s

  crime; and (3) because the Department was not a “victim” under

  section 18-1.3-602(4)(a)(III), C.R.S. 2011, as there was no evidence

  of a written contract between the Department and the deceased

  officer. We consider each of these arguments and, for the reasons

  below, conclude that the Department, as an insurer, was a victim

  under section 18-1.3-602(4)(a)(III), C.R.S. 2011.1

¶ 15   As an initial matter, we agree with Oliver that the district court

  erred in considering language from section 18-1.3-602(3)(d),

  (4)(a)(VI), C.R.S. 2013, in making its restitution award. The court

  relied on the 2013 version of the statute, which included amended


  1Although subsection (4)(a)(III) was not altered by the 2012 or 2013
  amendments to section 18-1.3-602, we cite to the 2011 version to
  avoid confusion. Subsection (4)(a)(III) reads the same in 2016 as it
  did when Oliver committed his crime.

                                     7
  language specifically dealing with public or government agency

  insurers as victims for purposes of restitution. Ch. 272, sec. 7,

  § 18-1.3-602(3)(d), (4)(a)(VI), 2013 Colo. Sess. Laws 1429 (capital

  letters indicating new material). However, this amended language

  applied only to crimes committed on or after July 1, 2013, and,

  therefore, did not apply to Oliver’s crime, which he committed in

  June 2012. Id. sec. 19, 2013 Colo. Sess. Laws at 1433.

  Nevertheless, because we conclude that the Department was a

  victim under section 18-1.3-602(4)(a)(III), C.R.S. 2011, the district

  court’s reliance on the 2013 version of various other provisions of

  the statute does not compel reversal of the court’s restitution

  ruling. See People v. Manyik, 2016 COA 42, ¶ 69 (stating that we

  may affirm a district court’s decision on alternative grounds

  supported by the record).

               A.    Preservation and Standard of Review

¶ 16   Oliver preserved his argument that the restitution order was

  not authorized by law because the Department was not a “victim”

  by his written objection to restitution and his arguments at the

  restitution hearing. “An illegal sentence is one that is not

  authorized by law, meaning that it is inconsistent with the


                                     8
  sentencing scheme established by the legislature.” People v.

  Jenkins, 2013 COA 76, ¶ 11. We review the legality of a sentence

  de novo. People in Interest of J.S.R., 2014 COA 98, ¶ 12.

¶ 17      Oliver’s arguments involve a question of statutory

  interpretation, which is also an issue we review de novo. Jenkins,

  ¶ 12. More specifically, “[w]hether the sentencing court interpreted

  the statutory sentencing scheme correctly is a question of statutory

  interpretation that we review de novo.” People v. Rice, 2015 COA
168, ¶ 10. As with any statute, our primary task is to give effect to

  the General Assembly’s intent by first looking to the statute’s plain

  language. E.g., Candelaria v. People, 2013 CO 47, ¶ 12. “To

  discern the General Assembly’s intent, we look to the plain

  language of the statute, and where that language is clear and

  unambiguous, we engage in no further statutory analysis.” Rice,

  ¶ 11.

                               B.     Applicable Law

                          1.        Restitution Statutes

¶ 18      Every judgment of conviction for a felony offense must include

  an order of restitution to be paid by the defendant. § 18-1.3-603(1),

  C.R.S. 2016.


                                          9
¶ 19   In the 2011 version of the restitution definitions, the General

  Assembly defined a “victim” of an offender’s conduct for restitution

  purposes as follows:

             (4)(a) “Victim” means any person aggrieved by
             the conduct of an offender and includes but is
             not limited to the following:

             (I) Any person against whom any felony,
             misdemeanor, petty, or traffic misdemeanor
             offense has been perpetrated or attempted;

             (II) Any person harmed by an offender’s
             criminal conduct in the course of a scheme,
             conspiracy, or pattern of criminal activity;

             (III) Any person who has suffered losses
             because of a contractual relationship with,
             including but not limited to an insurer, . . . for
             a person described in subparagraph (I) or (II) of
             this paragraph (a) . . . .

  § 18-1.3-602, C.R.S. 2011. Pertinent to the discussion below, the

  term “contractual relationship” is not defined in the statute.

¶ 20   The word “person” is defined as “any individual, corporation,

  government or governmental subdivision or agency, business trust,

  . . . limited liability company, partnership, association, or other

  legal entity.” § 2-4-401(8), C.R.S. 2016 (emphasis added). Colorado

  courts have previously determined that section 2-4-401(8) applies

  to the restitution statutes. E.g., Dubois v. People, 211 P.3d 41, 45-


                                     10
  46 (Colo. 2009) (using section 2-4-401(8) to determine if police

  officers should generally be eligible for restitution awards); People v.

  Webb-Johnson, 113 P.3d 1253, 1254 (Colo. App. 2005) (stating that

  section 2-4-401(8) applies to the restitution act).

               2.    Colorado Workers’ Compensation Act

¶ 21   The Act provides the exclusive remedy to a covered employee

  for injuries sustained while the employee is performing services

  arising in the course of his or her employment. Ferris v. Bakery,

  Confectionery & Tobacco Union, Local 26, 867 P.2d 38, 42 (Colo.

  App. 1993). Under the Act,

             “[e]mployer” means: . . . The state, and every
             county, city, town, and irrigation, drainage,
             and school district and all other taxing
             districts therein, and all public institutions
             and administrative boards thereof without
             regard to the number of persons in the service
             of any such public employer. All such public
             employers shall be at all times subject to the
             compensation provisions of articles 40 to 47 of
             this title.

  § 8-40-203(1)(a), C.R.S. 2016 (emphasis added). DPD, an agency of

  the City and County of Denver, is a public employer and, therefore,

  is required to provide all such benefits and compensation to all of

  its employees under the Act. See also State Comp. Ins. Fund v.



                                     11
  Alishio, 125 Colo. 242, 248, 250 P.2d 1015, 1017 (1952) (city is a

  public employer for workers’ compensation purposes).

¶ 22   The nature of the Act’s exclusive remedy creates a framework

  whereby workers’ compensation is an agreement by employers to

  provide benefits to employees, regardless of fault, and in exchange

  for assuming that burden, the employer is immunized from claims

  for tortious injuries to its employees. § 8-40-102(1), C.R.S. 2016

  (“[T]he workers’ compensation system in Colorado is based on a

  mutual renunciation of common law rights and defenses by

  employers and employees alike.”); § 8-41-102, C.R.S. 2016

  (abolishing all common law rights and remedies for an employee’s

  action against an employer for injury except as provided in the Act);

  Colo. Springs Disposal v. Indus. Claim Appeals Office, 58 P.3d 1061,

  1063-64 (Colo. App. 2002) (“The Act provides workers compensation

  for job-related injuries, regardless of fault” in return for the

  employer’s immunity from common law claims brought by its

  employees. (citing Frohlick Crane Serv., Inc. v. Mack, 182 Colo. 34,

  38, 510 P.2d 891, 893 (1973))).




                                     12
¶ 23   Employers subject to the Act, including agencies like the DPD,

  are required to secure insurance for all employees in one of four

  ways:

            (a) By insuring and keeping insured the
            payment of such compensation in the Pinnacol
            Assurance fund;

            (b) By insuring and keeping insured the
            payment of such compensation with any stock
            or mutual corporation authorized to transact
            the business of workers’ compensation
            insurance in this state. If insurance is effected
            in such stock or mutual corporation, the
            employer or insurer shall forthwith file with
            the division, in form prescribed by it, a notice
            specifying the name of the insured and the
            insurer, the business and place of business of
            the insured, the effective and termination
            dates of the policy, and, when requested, a
            copy of the contract or policy of insurance.

            (c) By procuring a self-insurance permit from
            the executive director as provided in section 8-
            44-201, except for public entity pools as
            described in section 8-44-204(3), which shall
            procure self-insurance certificates of authority
            from the commissioner of insurance as
            provided in section 8-44-204;

            (d) By procuring a self-insurance certificate of
            authority from the commissioner of insurance
            as provided in section 8-44-205.




                                   13
§ 8-44-101(1), C.R.S. 2016. Here, the prosecution presented

evidence that the DPD was self-insured through the Department

pursuant to the above statute.

     In at least one instance, a division of this court has concluded

that a victim’s workers’ compensation insurer was entitled to

recover claimed losses as restitution. People v. Rogers, 20 P.3d
1238, 1239-40 (Colo. App. 2000) (holding that in a vehicular

assault of a construction flag worker, workers’ compensation

insurer was a victim and the district court properly imposed

restitution for the amount of medical benefits paid by the

employer’s workers’ compensation insurer).2 The insurer in that

case was the Colorado Compensation Insurance Authority, id.,




2 The division in Rogers concluded that the statute’s plain language
allowed for recovery of the losses claimed by the insurer. At the
time, the statute defined “victim” as “the party immediately and
directly aggrieved by a defendant, who is convicted of a criminal act
and who is granted probation, as well as others who have suffered
losses because of a contractual relationship with such party.” People
v. Rogers, 20 P.3d 1238, 1239-40 (Colo. App. 2000) (citation
omitted). The court concluded that the insurer was a “victim”
under such language and, therefore, implicitly determined that the
flag worker and the insurer had a contractual relationship. Id.

                                 14
  which, after July 2002, became Pinnacol Assurance3 referenced in

  section 8-44-101(1)(a). §§ 8-45-101(4), -123, C.R.S. 2016.

                              C.    Analysis

¶ 24   Oliver argues that a government agency such as the

  Department is not entitled to restitution of funds expended in

  performing the tasks it was statutorily created and mandated to

  perform. The People argue that the Department is not simply a

  governmental agency in this instance, but is instead an insurer

  under section 18-1.3-602(4)(a)(III), C.R.S. 2011. We agree with the

  People that the Department fits squarely within the definition of a

  victim insurer under that subsection.

¶ 25   To begin, the Department qualifies as a “person” under

  subsection (III) because the definition of “person” in section

  2-4-401(8) includes a governmental agency. Next, it is undisputed

  that the Department suffered losses because it was required to




  3 Pinnacol Assurance is the first option given to employers for
  insuring their employees in section 8-44-101, C.R.S. 2016.
  Pinnacol is an entity created by the General Assembly as a political
  subdivision of the state, and it operates as a domestic mutual
  insurance company. § 8-45-101(1), C.R.S. 2016. Pinnacol is
  explicitly not a state agency. Id.

                                    15
  make medical and other benefits payments caused by Oliver’s

  conduct.

¶ 26   Subsection (III) further requires that the person’s losses be

  suffered because of a “contractual relationship” with a person

  against whom the crime was committed, specifically listing an

  insurer as an example. § 18-1.3-602(4)(a)(III), C.R.S. 2011. Here,

  that means that the Department was required to be an insurer who

  had a contractual relationship with the deceased officer. We

  conclude that there was such a relationship.

¶ 27   Oliver does not dispute that the officer was employed by the

  DPD and was working in that capacity at the time he shot her. The

  DPD, therefore, was responsible under the Act for paying the

  officer’s medical expenses incurred while performing her duties and

  any other workers’ compensation benefits arising from the shooting,

  including death benefits to her dependents. E.g., § 8-40-203(1)(a)

  (requiring public employers to provide compensation in accordance

  with the Act). Hopper’s testimony that the DPD pays premiums to

  the Department in return for the Department’s management of all

  workers’ compensation benefits for DPD employees and their

  dependents is undisputed. Hopper also testified that the


                                   16
  Department makes direct payments to entities that provide services

  to an injured employee (i.e., hospitals, doctors, therapists, etc.) or,

  in the case of death benefits, to the individual dependents of the

  employee; the Department does not make payments directly to the

  DPD or other governmental agencies that pay workers’

  compensation premiums.

¶ 28   Thus, the record here demonstrates a layered contractual

  relationship under which the employees of the DPD (and their

  dependents) are the ultimate intended beneficiaries. The DPD pays

  premiums to, and contracts with, the Department for managing and

  paying workers’ compensation benefits; the Department, in return,

  is contractually obligated to pay valid workers’ compensation claims

  for all employees of the DPD, including the deceased officer here.

  Although the Department does not have a separate signed written

  contract with each DPD employee, it is contractually obligated to

  pay DPD employees’ claims directly to those employees, their

  dependents, or any service providers used by the employees for

  their work-related injuries.

¶ 29   The record shows that the Department, as an insurer, had an

  express contract with the DPD, as an employer, to manage and pay


                                     17
  workers’ compensation claims under the Act.4 Nevertheless, the

  deceased officer and her dependents were the intended or third-

  party beneficiaries of the contract between the employer and the

  employer’s insurer. Black’s Law Dictionary (Black’s) defines an

  “intended beneficiary” as “[a] third-party beneficiary who is intended

  to benefit from a contract and thus acquires rights under the

  contract as well as the ability to enforce the contract once those

  rights have vested.” Black’s Law Dictionary 186 (10th ed. 2014).

  Further, the intent of the parties to benefit a third party “need not

  be expressed in the agreement itself,” but can be evidenced by “the

  surrounding circumstances.” Villa Sierra Condo. Ass’n v. Field

  Corp., 878 P.2d 161, 166 (Colo. App. 1994). In this case, that

  intent is evidenced by a workers’ compensation system that

  necessarily benefits covered employees. See Colo. Springs Disposal,
58 P.3d at 1063-64 (stating that the Act is an agreement between

  employer and employee for a mutual waiver of rights).

¶ 30   Hopper’s testimony at the restitution hearing and

  documentary evidence introduced by the prosecution made clear

  4Evidence of the contract comes from Hopper’s testimony. The
  parties did not submit the contract as evidence at the restitution
  hearing.

                                    18
that the City and County of Denver is self-insured for workers’

compensation purposes, and that the Department serves as the

City’s insurer for claims under the Act. For example, Hopper

testified as follows:

           Defense Counsel: “And can you tell the Court exactly

             what is the [Department] and how does it function as an

             insurance company?”

             Hopper: “The City and County of Denver self-insures its

             workmen’s [sic] compensation benefits for all employees

             of the City and County of Denver, and [the Department]

             is the office that manages all of that.”

           Defense Counsel: “Would it be fair to say that . . . [the

             Department] is the insurance company that insures

             each city agency’s workers’ compensation benefits

             obligations since 1981?”

             Hopper: “Yes, that is correct.”

           Prosecutor: “Is it safe to say that the [Department] is the

             city’s insurance company?”

             Hopper: “Oh, yes, sir.”




                                   19
  Hopper also testified that the Department is supervised by the

  Division of Workers’ Compensation of the State of Colorado and that

  the Division monitors the Department the same as it would monitor

  private insurance companies providing workers’ compensation

  insurance (e.g., Pinnacol). She further testified that the

  Department is required to abide by the same requirements as

  private insurance companies, and the Department collects

  premiums just like such other insurance companies.

¶ 31   There is no dispute that an insurer can be a victim for

  purposes of restitution under section 18-1.3-602(4)(a)(III), C.R.S.

  2011. See, e.g., People v. Woodward, 11 P.3d 1090, 1092-93 (Colo.

  2000) (courts may award restitution to victims’ insurers, as well as

  to the direct victims). And, as discussed above, a division of this

  court has previously upheld a restitution order in favor of a

  workers’ compensation insurer. See Rogers, 20 P.3d at 1239-40.

  Although the insurer in Rogers was the private insurer created by

  the General Assembly (now Pinnacol), not, as is the case here, a

  governmental agency, we conclude that this is a distinction without

  a difference. Id. at 1239.




                                    20
¶ 32   We decline to interpret the restitution statutes to allow

  restitution to private workers’ compensation insurers, as in Rogers,

  while denying restitution to government agencies that act as

  insurers in every way under the Act. See § 8-44-204, C.R.S. 2016.

  In short, we will not punish the City and County of Denver for

  legally choosing to self-insure its workers’ compensation coverage.

¶ 33   We also reject Oliver’s argument that the contractual

  relationship element of subsection (III) of section 18-1.3-602(4)(a),

  C.R.S. 2011, was not met here because there was no evidence of a

  written contract between the officer and the Department presented

  at the restitution hearing. First, we note that the plain language of

  subsection (III) does not require a written contract, but only a

  contractual relationship. Oliver cites no authority for the

  proposition that subsection (III) requires a written contract, and we

  have found none. Indeed, as discussed above, a division of this

  court has already upheld a restitution order in favor of an insurer

  that paid medical benefits for a covered employee, which, in our

  view, implies that there is a contractual relationship between

  employees and workers’ compensation insurers even though the




                                    21
  employer may be the party who contracts directly with the insurer.

  Rogers, 20 P.3d at 1239-40.

¶ 34   Although the term “contractual relationship” is not defined in

  the statute, the term can be easily understood. “[W]here, as here,

  the statute does not define a term, the word at issue is a term of

  common usage, and people of ordinary intelligence need not guess

  at its meaning, we may refer to dictionary definitions in determining

  the plain and ordinary meaning.” Roalstad v. City of Lafayette,

  2015 COA 146, ¶ 34 (quoting Mendoza v. Pioneer Gen. Ins. Co.,

  2014 COA 29, ¶ 24). Black’s defines a contract as “[a]n agreement

  between two or more parties creating obligations that are

  enforceable or otherwise recognizable at law.” Black’s Law

  Dictionary 389 (10th ed. 2014). A “contractual obligation” is

  defined as an “obligation arising from a contract or agreement.” Id.

  at 1243. Neither of those definitions is limited to a written

  document and, in fact, the full Black’s entry for “contract” includes

  myriad types of contracts, including express, written, oral, and

  implied in fact. Id. at 390-99. A contract simply need not be




                                    22
  written to create legal obligations or a relationship arising from the

  contract.5

¶ 35   The definition of the word “relationship” that is most

  applicable in a contract context is “[t]he nature of the association

  between two or more people; esp., a legally recognized association

  that makes a difference in the participants’ legal rights and duties

  of care.” Id. at 1479. Thus, a “contractual relationship” is an

  agreement that creates legally enforceable obligations and a legally

  recognized association between the parties that changes their legal

  rights and duties of care.

¶ 36   For all the reasons described above, the relationship among

  the three parties — the DPD, the Department, and the deceased

  officer — meets that definition. The DPD contracted for the

  Department’s services as evidenced by the insurance premiums it

  paid to the Department and the certificate showing that, since

  1981, the DPD has chosen to be self-insured through the

  5 “A good many contracts are never expressed in word, or at least
  not fully in words. These are genuine understandings between the
  parties even though they have not been spelled out. . . . In other
  words, the contract is proved by circumstantial evidence.”
  Agritrack, Inc. v. DeJohn Housemoving, Inc., 25 P.3d 1187, 1193
  (Colo. 2001) (quoting 1 Dan B. Dobbs, Law of Remedies § 4.2(3), at
  579 (2d ed. 1993)).

                                    23
  Department for workers’ compensation benefits. In return, the

  Department agreed to manage and pay all workers’ compensation

  claims and benefits for the DPD’s employees and their dependents.

  Under the agreement, therefore, the deceased officer and her

  dependents were third-party beneficiaries of the contract between

  the DPD and the Department. As third-party beneficiaries, the

  officer and her dependents had legally enforceable rights under that

  contract and, therefore, had a contractual relationship with the

  Department. See Villa Sierra Condo. Ass’n, 878 P.2d at 166.

¶ 37   Further, because we conclude that the Department was acting

  as an insurer with a contractual relationship with the deceased

  officer, we reject Oliver’s reliance on People v. Padilla-Lopez, 2012
CO 49, and People v. McCarthy, 2012 COA 133, for the proposition

  that the Department was not entitled to restitution in its capacity

  as a government agency. In Padilla-Lopez, the supreme court held

  that expenses incurred by a government agency are not typically

  eligible for recovery under the restitution statutes absent an

  express legislative provision authorizing them or unless the

  underlying criminal statute encompasses the agency as a primary

  victim. ¶ 14 (citing Dubois, 211 P.3d at 45-47). The court


                                    24
  concluded that the term “victim” in the restitution definitions did

  not include government agencies that expended funds allocated to

  them in order to fulfill their public function. Id. at ¶ 18. There, the

  court ultimately concluded that the El Paso County Department of

  Human Services (DHS) was not entitled to restitution for funds it

  expended on services for the child victims of the defendant’s crimes

  because the underlying crime of child abuse did not name DHS as a

  victim and there was no statutory authorization making DHS a

  victim for restitution purposes. Id. at ¶ 20. Rather, DHS expended

  the funds as a result of its statutory duty to do so, and the agency

  was not entitled to recover its ordinary operating expenses

  performing its public function. Id.

¶ 38   Padilla-Lopez is simply not applicable here because that case

  did not involve a government agency acting as an insurer. As the

  district court pointed out in distinguishing Padilla-Lopez, DHS was

  neither a benefits organization nor an insurer. Oliver points to no

  statute or case law holding that a government agency cannot be an

  insurer, and we have found none. Indeed, at the restitution

  hearing, Oliver’s counsel repeatedly referred to the Department as

  an insurance company. Therefore, in this instance, the Department


                                    25
  should not be considered an agency seeking recovery of operating

  expenses, but rather an insurer entitled to restitution under section

  18-1.3-602(4)(a)(III), C.R.S. 2011.

¶ 39   McCarthy is similarly inapplicable. In that case, a division of

  this court concluded that the Department of Health Care Policy and

  Finance was not entitled to restitution for Medicaid payments it

  made to a direct victim of the defendant’s crimes because (1) the

  agency was merely expending funds to perform its statutorily

  mandated function, and (2) it was not an insurer contemplated

  under subsection (III) because there was no evidence before the

  court indicating a prior contractual relationship between the agency

  and the victim. McCarthy, ¶¶ 20, 24-26. Here, by contrast, there is

  evidence of a prior contractual relationship between the officer and

  the Department. Oliver does not dispute that the officer was

  employed by the DPD prior to and at the time of the shooting. And,

  as discussed above, the Department was an insurer that contracted

  with the DPD to manage and pay all claims for workers’

  compensation benefits to DPD employees and their dependents.

  Therefore, the deceased officer and her minor child were intended

  beneficiaries of that insurance agreement, as evidenced by the


                                    26
  resulting coverage by the Department of the officer’s medical claims

  and death benefits claims.

¶ 40   In sum, we conclude the record is more than sufficient to

  show that the Department was acting as an insurer with a

  contractual relationship with the deceased officer when it paid out

  medical benefits to the officer’s medical provider and death benefits

  to the officer’s minor daughter. The district court, therefore, did not

  err in concluding that the Department was a victim of Oliver’s crime

  for purposes of restitution.

          III.   Death Benefits are not Loss of Future Earnings

       In the alternative, Oliver contends that, even if the Department

  is a victim under section 18-1.3-602(4)(a)(III), C.R.S. 2011, the

  amount of restitution ordered by the district court was not

  authorized by law because it included the death benefits already

  paid to, and expected to be paid to, the deceased officer’s minor

  daughter. In that regard, he argues that because the death benefits

  were calculated using the deceased officer’s average weekly wage,

  the death benefits constituted “loss of future earnings,” a type of

  loss specifically excluded from the statutory definition of restitution.

  We disagree.


                                    27
                 A.   Preservation and Standard of Review

¶ 41   Oliver did not make his “loss of future earnings” argument in

  the district court. His arguments there focused solely on the

  Department’s status as a restitution “victim.” In fact, on multiple

  occasions, Oliver’s counsel reminded the court that Oliver was not

  challenging the amount or calculation of restitution. We therefore

  conclude that this contention is not preserved.

¶ 42   Because Oliver’s argument was never presented to the district

  court and is raised for the first time on appeal, we review for plain

  error. People v. Ujaama, 2012 COA 36, ¶ 38. Under the plain error

  standard, a defendant bears the burden of establishing that an

  error actually occurred and that at the time the error was made, it

  was so clear cut, so obvious, a trial judge should have been able to

  avoid it without benefit of objection. Id. at ¶ 42. The defendant

  must also establish that the error was so grave that it undermined

  the fundamental fairness of the sentencing proceedings itself so as

  to cast serious doubt on the reliability of the sentence. Id. at ¶ 43;

  People v. Banark, 155 P.3d 609, 611 (Colo. App. 2007).

¶ 43   For the reasons discussed below, we discern no error, let alone

  plain error.


                                    28
                             B.    Applicable Law

                              1.    Restitution

¶ 44   At the time Oliver shot the officer, the General Assembly

  defined “restitution” as

             any pecuniary loss suffered by a victim and
             includes but is not limited to all out-of-pocket
             expenses, interest, loss of use of money,
             anticipated future expenses, rewards paid by
             victims, money advanced by law enforcement
             agencies, money advanced by a governmental
             agency for a service animal, adjustment
             expenses, and other losses or injuries
             proximately caused by an offender’s conduct
             and that can be reasonably calculated and
             recompensed in money. “Restitution” does not
             include damages for physical or mental pain
             and suffering, loss of consortium, loss of
             enjoyment of life, loss of future earnings, or
             punitive damages.

  § 18-1.3-602(3)(a), C.R.S. 2011 (emphasis added).6 “[F]or purposes

  of criminal restitution . . . ‘loss of future earnings’ are earnings not

  expected to be received by the victim after restitution is imposed.”

  People v. Bryant, 122 P.3d 1026, 1029 (Colo. App. 2005). Wages

  lost between the date of the crime and the date restitution was



  6Again, although subsection (3)(a) was not altered by the 2012 or
  2013 amendments, we cite to the 2011 version to avoid confusion.
  Subsection (3)(a) reads the same in 2016 as it did at the time Oliver
  committed his crime.

                                      29
  imposed can legally be ordered as restitution; wages expected to be

  lost after the date restitution was imposed, “loss of future earnings,”

  cannot legally be included in a restitution order. Id.

          2.      Colorado Workers’ Compensation Act Benefits

¶ 45   Under the Act, employees and their dependents are entitled to

  several kinds of benefits, including medical, disability, and death

  benefits. §§ 8-42-101 to -125, C.R.S. 2016. In the case of death of

  a covered employee, the employee’s dependents are entitled to

  compensation as follows:

               In case of death, the dependents of the
               deceased entitled thereto shall receive as
               compensation or death benefits sixty-six and
               two-thirds percent of the deceased employee’s
               average weekly wages, not to exceed a
               maximum of ninety-one percent of the state
               average weekly wage per week for accidents
               occurring on or after July 1, 1989, and not
               less than a minimum of twenty-five percent of
               the applicable maximum per week.

  § 8-42-114, C.R.S. 2016. The definition of “dependent” includes

  minor children of the deceased employee under the age of eighteen,




                                     30
  or under the age of twenty-one if engaged as a full-time student at

  any accredited school. § 8-41-501(1)(b), (c), C.R.S. 2016.7

¶ 46   The Act is to be liberally construed to accomplish its

  beneficent social and protective purpose. E.g., Claimants in the

  Death of Hampton v. Dir. of Div. of Labor, 31 Colo. App. 141, 145,

  500 P.2d 1186, 1188 (1972). In the context of death benefits,

  “compensation legislation is a system of benefits one of whose

  independent social objectives is to prevent destitution among

  dependents of workmen who lose their lives in industrial activity.”

  Id. (alteration and citation omitted).

¶ 47   Under the Act, death benefits are a responsibility of the

  employer, and such benefits are “fixed statutory payments [for]

  what may be regarded, and were so regarded by the legislature, as

  the appropriate responsibility of an employer, and not what it

  actually takes to support a child.” U.S. Nat’l Bank of Denver v.

  Indus. Comm’n, 128 Colo. 417, 422, 262 P.2d 731, 733 (1953). The

  fixed liability and the fixed payments are not a substitute for the

  actual parents’ support of their children. Id. Thus, death benefits


  7Here, it is undisputed that the deceased officer’s minor daughter
  qualified as a dependent.

                                     31
  are not intended to be a substitute for a parent’s lost wages, but

  instead are a type of insurance policy for the dependents, payable

  by the employer.

¶ 48   Death benefits and disability benefits are independent of one

  another because they protect two distinct rights — one is for the

  benefit of the worker who is insured; the other is for the benefit of

  his or her dependents. This is commonly referred to as the “rule of

  independence.” E.g., Hoffman v. Hoffman, 872 P.2d 1367, 1370

  (Colo. App. 1994). Similarly, death benefits are also distinct from

  wage loss benefits and compensate individuals for separate losses.

  City of Loveland Police Dep’t v. Indus. Claim Appeals Office, 141 P.3d
943, 954 (Colo. App. 2006).

                                C.   Analysis

¶ 49   Contrary to Oliver’s contention, we conclude, as a matter of

  first impression, that the death benefits paid and to be paid by the

  Department were authorized by law as proper restitution because of

  the following:

            the death benefits are a pecuniary loss;

            the loss was suffered by the Department, a victim of

              Oliver’s crime;


                                     32
            the loss was proximately caused by Oliver’s crime; and

            the loss can be reasonably calculated in money because

              it was a monetary payout entirely determined by a

              statutory formula.

  § 18-1.3-602(3)(a), C.R.S. 2011. Thus, for the reasons below, we

  conclude that the death benefits paid by the Department under

  section 8-42-114, although calculated using the deceased

  employee’s average weekly wage, are not equivalent to “loss of

  future wages.” Rather, the payments are more properly considered

  the Department’s “out-of-pocket expenses” and “anticipated future

  expenses,” both of which are included in the statutory definition of

  restitution. See § 18-1.3-602(3)(a), C.R.S. 2011.

¶ 50   Under the rule of independence, death benefits owed under

  the Act are independent of wage benefits because they are owed to

  the employee’s dependents and not to the employee herself. E.g.,

  City of Loveland Police Dep’t, 141 P.3d at 954; Hoffman, 872 P.2d at

  1370. Because these benefits are independent of any wage benefits

  required by the Act, and because death benefits are considered the

  dependents’ rights rather than the employee’s rights, death benefits

  cannot be considered the employee’s lost future wages. Instead,

                                   33
  such benefits are simply a type of insurance payout triggered by

  Oliver’s criminal conduct.

¶ 51   Moreover, it is clear under Colorado law that the type of death

  benefits here, those benefiting a minor child, are regarded as an

  employer’s responsibility — there is no legal dispute over the

  amount of benefits because the amount is not intended to be

  equivalent to what it actually takes to raise and support a child.

  U.S. Nat’l Bank of Denver, 128 Colo. at 422, 262 P.2d at 733.

  Therefore, the average weekly wage of the employee is merely a

  variable in the statutory formula that is used to calculate the fixed

  amount of death benefits payable to a deceased employee’s

  dependents. The method by which this benefit is calculated is

  simply not relevant to the question whether the Department, as an

  insurer, can recover through restitution money it paid (and will

  continue to pay) to a minor dependent of the deceased officer.

¶ 52   In essence, death benefit payments under the Act are meant to

  compensate a deceased employee’s dependents just like any other

  insurance policy payment. The death benefit payments here are no

  different from a life insurance policy that pays out a fixed amount.

  The fact that the payout amount here is determined by a formula


                                    34
  based on the “policyholder’s” wages is a distinction without a

  difference — the fact remains that an insurer, the Department, was

  required to pay a death benefit solely because of Oliver’s conduct.

¶ 53   Accordingly, we conclude the district court did not err in

  awarding restitution that included the death benefits owed to the

  deceased officer’s minor daughter. The payments already made

  qualified as the Department’s “out-of-pocket expenses,” and the

  payments to be made in the future are calculable, fixed “future

  expenses.” See § 18-1.3-602(3)(a), C.R.S. 2011 (defining restitution

  to include such expenses).

¶ 54   In any event, even if the district court did err, such error was

  not obvious under the plain error standard because whether

  workers’ compensation death benefits under the Act are “loss of

  future earnings” excluded from criminal restitution is an issue of

  first impression in Colorado. See Ujaama, ¶ 42 (stating that an

  error is obvious if the issue has been decided by a division of this

  court or by the Colorado Supreme Court).

                             IV.   Conclusion

¶ 55   The district court’s order reaffirming its restitution award and

  denying Oliver’s Crim. P. 35(a) motion is affirmed.


                                    35
JUDGE DAVIDSON and JUDGE PLANK concur.




                      36